Per Curiam:
We do not think that we should sanction the practice of requiring a defendant to produce for inspection a deed at a photographer’s studio so that it might be photographed. We think the better practice is to direct that the deed should be placed in the custody of *274the county clerk with permission to the plaintiff to inspect it and, if he desires, to have it photographed. .
The order accordingly should be so modified, without costs.
Present—O’Brien, Ingraham, McLaughlin,. Hatch and Laughlin, JJ.
Order modified, without costs.